Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  it’s duplicate with claim 21.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (Pub. No.: US 2003/0143377) in view of LEE (Pub. No.: US 20150379923).

    PNG
    media_image1.png
    823
    1240
    media_image1.png
    Greyscale

Re claim 1, Sano teaches a display device comprising: 
a pixel disposed in a display area, the pixel comprising: 
a light emitting element (LC, Fig. 2A [as shown above]) electrically connected (electrically connected thru the capacitor Csc) between a first power source (Vsc/[FPS], ¶ [0065]) and a second power source (Vcom/[SPS]); 
a first transistor [FT] electrically connected (electrically connected thru the [FT] and then the capacitor Csc) between the first power source (Vsc/[FPS]) and the light emitting element (LC) and controlling a driving current flowing through the light emitting element in response to a voltage of a first node [aFN]; 
a switching transistor (located in PIXEL REGION) electrically connected to the first node [aFN] and including an active layer, the active layer comprising: 
first (10d) and second (10s, Fig. 2C) conductive regions spaced apart from each other; 
a first channel region (left 10c, Figs. 2C/2D, [0039]) and a second channel region (right 10c) disposed between the first and second conductive regions; and 
a common conductive region [CSDR] disposed between the first and second channel regions; and 
a conductive pattern ([aCP]/[CP] for claims 2-11 and 14-20 or Vcom for claims 12-13) that overlaps a center of the common conductive region [CSDR].
Sano fails to teach a conductive pattern that overlaps a center of the common conductive region of the active region.
Re claim 18, Sano, Fig. 2A teaches a pixel comprising: 
a light emitting element (LC) electrically connected (electrically connected thru the capacitor Csc) between a first power source [FPS] and a second power source [SPS]; 
a first transistor [FT] electrically connected between the first power source (electrically connected thru the [FT] and then the capacitor Csc) and the light emitting element (LC) and controlling a driving current flowing through the light emitting element in response to a voltage of a first node [aFN]; 
a switching transistor (located in PIXEL REGION) electrically connected to the first node, and including an active layer, the active layer comprising: 
first (10d) and second (10s) conductive regions spaced apart from each other; 
a first channel region (left 10c, Figs. 2c/2d, [0039]) and a second channel region (right 10c) disposed between the first and second conductive regions; and 
a common conductive region [CSDR] disposed between the first and second channel regions; and 
a conductive pattern ([aCP]/[CP]) that overlaps a center of the common conductive region [CSDR].
In re claims 1 and 18, LEE teaches a conductive pattern (20) that overlaps a center of the common conductive region (210) of the active region (23, FIG. 10, [0175]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the electrical connectivity of the transistors device as taught by LEE, BACHGROUND. 
Re claim 2, in the combination, Sano teaches the display device according to claim 1, wherein the conductive pattern is disposed under the active layer (the center region formed between left & right 10c) to overlap the common conductive region [CP].
Re claim 3, in the combination, Sano teaches the display device according to claim 1, wherein the conductive pattern [CP] is disposed not to overlap the first and second conductive regions (10d/10s).
Re claim 4, in the combination, Sano teaches the display device according to claim 1, wherein the conductive pattern (said the portion right at the center of [CP]) is disposed not to overlap at least one of the first and second channel regions (left & right 10c).
Re claim 5, in the combination, Sano, Figs. 2A/2D teaches the display device according to claim 1, wherein the switching transistor comprises a plurality of sub transistors (four multiple subset each with two transistors) including a first sub transistor (one subset with two transistors on the vertical left) and a second sub transistor (one subset with two transistors on the vertical right) electrically connected in series with each other.
Re claim 6, in the combination, Sano, Figs. 2A/2D teaches the display device according to claim 5, wherein 
the first sub transistor includes the first conductive region (10d, Fig. 2C), the first channel region (left 10c), the common conductive region [CDSR], and a first gate electrode (12) overlapping the first channel region (left 10c), and 
the second sub transistor includes the second conductive region (10s), the second channel region (right 10c), the common conductive region [CSDR], and a second gate electrode (right 12) overlapping the second channel region (right 10c) and electrically connected to the first gate electrode (left 12).
Re claim 7, in the combination, Sano, Fig. 2A teaches the display device according to claim 5, wherein the switching transistor comprises at least three sub transistors electrically connected in series with each other (four multiple subset each with two transistors).
Re claim 8, in the combination, Sano, Fig. 2A teaches the display device according to claim 7, wherein 
the active layer includes at least two common conductive regions [CSDR] disposed between active layers of the at least three sub transistors (four multiple subset each with two transistors), and 
the pixel includes at least two conductive patterns [CP] respectively overlapping the at least two common conductive regions and spaced apart from each other.
Re claim 9, in the combination, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern [CP] has a substantially symmetrical shape (line shape) with respect to the common conductive region [CSDR] on a line connecting the first and second conductive regions.
Re claim 10, in the combination, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern is electrically isolated (the top two [CP] via the bottom two [CP]).
Re claim 11, in the combination, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern [CP] is electrically connected to a gate electrode of the switching transistor (gate 12 via 15).
Re claim 12, in the combination, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern is electrically connected to a source electrode (Vcom) of the switching transistor.
Re claim 13, in the combination, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern is electrically connected to a power source (Vcom).
Re claim 14, in the combination, Sano, Fig. 2A teaches the display device according to claim 1, wherein the switching transistor comprises at least one of: 
a second transistor [ST] electrically connected between a first electrode of the first transistor [FT] and a data line and including a gate electrode connected to a scan line (V driver to the gate 12, ¶ [0034]); 
a third transistor [TT] electrically connected between a second electrode of the first transistor and the first node and including a gate electrode connected to the scan line; and 
a fourth transistor [FourT] electrically connected between the first node and an initialization power source and including a gate electrode connected to a first control line.
Re claim 15, in the combination, Sano, Figs. 2A/2D teaches the display device according to claim 14, wherein the third transistor includes the common conductive region [CSDR], and the conductive pattern is disposed under the active layer of the third transistor [TT] to overlap the common conductive region [CSDR].
Re claim 16, in the combination, Sano, Figs. 2A/2D teaches the display device according to claim 14, wherein the fourth transistor [FourT] includes the common conductive region, and the conductive pattern [CP] is disposed under the active layer of the fourth transistor to overlap the common conductive region [CSDR].
Re claim 17, in the combination, Sano, Fig. 2A teaches the display device according to claim 1, wherein 
the pixel includes a plurality of switching transistors, 
a predetermined number of the switching transistors are configured of multi- structure transistors (four multiple subset each with two transistors) each including the first and second channel regions and the common conductive region [CSDR], and 
the conductive pattern [CP] is disposed under the common conductive region of each of the multi-structure transistors.
Re claim 19, in the combination, Sano, Fig. 2A teaches the pixel according to claim 18, wherein the conductive pattern [CP] is disposed under the active layer (the center region formed between left & right 10c) to be electrically isolated.
Re claim 20, in the combination, Sano, Fig. 2A teaches the pixel according to claim 18, wherein the conductive pattern [CP] is electrically connected to a gate (15) or source electrode of the switching transistor or a power source.
Re claim 21, in the combination, LEE, FIG. 10 teaches he display device according to claim 1, wherein the conductive pattern (20) does not overlap a center of at least one of the first and second channel regions (left/right of 214).
Re claim 22, in the combination, LEE, FIG. 10 teaches the display device according to claim 1, wherein the conductive pattern (20) does not overlap a center of either of the first and second channel regions (left/right of 214).
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are moot due to a new ground of rejection. 
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894